IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-91-151-CR


VINCENT PAUL OFCZARZAK,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY
 
NO. 339,316, HONORABLE JAMES H. RUSSELL, JUDGE

 



PER CURIAM
	This is an appeal from a judgment of conviction for driving while intoxicated, first
offense.  The punishment is incarceration for fifteen days and a $100 fine, probated.
	This cause was remanded to the trial court for a hearing pursuant to Tex. R. App.
P. Ann. 53(m) and 74(l) (Pamph. 1992).  This Court has now received a supplemental transcript
containing a motion to withdraw notice of appeal signed by appellant and approved by the trial
court.  The motion is granted.
	The appeal is dismissed.

[Before Chief Justice Carroll, Justices Aboussie and B. A. Smith]
Appeal Dismissed
Filed:   April 8, 1992
[Do Not Publish]